FILED
                            NOT FOR PUBLICATION
                                                                             FEB 24 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


TRINIDAD MARTINEZ-ESPINDOLA,                     No.   20-72133

              Petitioner,                        Agency No. A208-967-399

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 15, 2022**
                              San Francisco, California

Before: GOULD and RAWLINSON, Circuit Judges, and ADELMAN,*** District
        Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
        Petitioner Trinidad Martinez-Espindola (Petitioner) is a native and citizen of

Mexico. He seeks review of an order from the Board of Immigration Appeals

(BIA) dismissing his appeal from the denial of his applications for asylum,

withholding of removal, cancellation of removal, and relief under the Convention

Against Torture (CAT).1 He also petitions for review of the BIA’s denial of his

motion to remand. We DISMISS the petition in part and DENY the petition in

part.

        1. We lack jurisdiction to review the discretionary denial of Petitioner’s

application for cancellation of removal, because Petitioner has not raised a

cognizable legal question concerning the determination that Petitioner failed to

demonstrate the existence of “exceptional and extremely unusual hardship” to a

qualifying relative. Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir. 2003)

(citations omitted). We have jurisdiction over the remaining issues under 8 U.S.C.

§ 1252.

        2. The BIA did not abuse its discretion in denying Petitioner’s motion to

remand. Despite the additional evidence proffered by Petitioner in support of his

motion to remand, including the arrival of his stepdaughter, Petitioner “failed to


        1
        The IJ denied Petitioner’s application for CAT relief. Petitioner waived his
challenge to this denial by failing to address it in his opening brief. See
Velasquez-Gaspar v. Barr, 976 F.3d 1062, 1065 (9th Cir. 2020).
                                            2
establish prima facie eligibility for cancellation of removal.” Partap v. Holder, 603

F.3d 1173, 1175 (9th Cir. 2010).

      3. Because the BIA adopted the decision by the Immigration Judge (IJ)

denying Petitioner’s applications for asylum and withholding of removal, “we

review the IJ’s decision as if it were that of the BIA.” Abebe v. Gonzales, 432 F.3d

1037, 1039 (9th Cir. 2005) (citations omitted). “We review the IJ’s findings of fact

for substantial evidence and will uphold these findings if they are supported by

reasonable, substantial, and probative evidence on the record considered as a

whole. . . .” Id. at 1039–40 (citation omitted).

      Substantial evidence supports the IJ’s determination that Petitioner failed to

demonstrate that he filed an application for asylum within one year of his arrival

into the United States, or that he qualifies for an exception to the one-year filing

requirement. See 8 U.S.C. § 1158(a)(2)(B), (D); see also Ramadan v. Gonzales,

479 F.3d 646, 649-50, 657 (9th Cir. 2007) (per curiam). Petitioner failed to meet

his burden of establishing that his failure to satisfy the one-year filing requirement

was due to changed or extraordinary circumstances. See Ramadan, 479 F.3d at

657 (changed circumstances); see also Dhital v. Mukasey, 532 F.3d 1044, 1050

(9th Cir. 2008) (extraordinary circumstances).




                                           3
      4. Substantial evidence supports the IJ’s denial of Petitioner’s application

for withholding of removal due to failure to establish nexus to a protected ground.

      Petitioner’s declaration stated that he was previously threatened by two

uncles, and involved in a physical altercation with one of the uncles. As a result,

he is afraid to return to Mexico. However, Petitioner’s declaration and testimony

demonstrated that the harm he experienced and the harm he fears are motivated by

an inter-familial property dispute rather than on account of a protected ground. See

Molina-Morales v. I.N.S., 237 F.3d 1048, 1052 (9th Cir. 2001) (concluding that

persecution motivated by a personal vendetta is not “on account of” a protected

ground).

      Petitioner also testified that he is afraid to return to Mexico because his

return from the United States may lead to a perception that he is wealthy. He

contends that this perception may motivate local gangs to kidnap or extort him.

This claim fails to establish a clear probability of future persecution on account of

a protected ground because his “proposed group of imputed wealthy Americans” is

not a cognizable “particular social group.” Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (citation and internal quotation marks omitted).

      PETITION DISMISSED in part and DENIED in part.




                                           4